COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Raymond Jackson v. The State of Texas
Appellate case number:       01-21-00360-CR
Trial court case number:     1520691
Trial court:                 184th District Court of Harris County
       Appellant, Raymond Jackson, timely filed a notice of appeal from the trial court’s
June 29, 2021 Judgment of Conviction by Jury. Appellant’s brief was initially due to be
filed by September 23, 2021. See TEX. R. APP. P. 38.6(a). The deadline for the filing of
appellant’s brief has been extended three times. On November 29, 2021, appellant’s
court-appointed appellate counsel filed a third motion to extend time to file an appellant’s
brief. The third motion for extension was granted, extending the deadline for the filing of
appellant’s brief to December 27, 2021. In our order granting the third motion to extend,
we advised appellant that the failure to file a brief by the extended deadline may result in
the abatement of the appeal for the trial court to hold a hearing to make findings regarding
the delay in the filing of appellant’s brief.
       Despite our notice to appellant, on December 22, 2021, appellant’s court-appointed
appellate counsel filed a fourth motion to extend time to file brief, requesting that we extend
the deadline for filing appellant’s brief to January 6, 2022.
       Appellant’s fourth motion to extend time to file brief is granted. Appellant’s brief
is due to be filed no later than January 6, 2022. The failure to file a brief by January 6,
2022, or the filing of a fifth motion to extend time to file brief, will result in the appeal
being abated for a hearing to be conducted by the trial court to determine:
       (1) whether appellant wishes to prosecute the appeal;
       (2) if appellant wishes to prosecute the appeal, whether good cause exists to relieve
           appellant’s court-appointed appellate counsel of their duties as appellant’s
           counsel;
       (3) if good causes exists, enter a written order relieving appellant’s court-appointed
           appellate counsel of their duties as appellant’s counsel on appeal, including in
          the order the basis for the finding of good cause, and appoint substitute counsel
          at no expense to appellant; and
      (4) make any other findings and recommendations the trial court deems appropriate.
See TEX. CODE. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: ___December 28, 2021_______